Case 17-11213 Doc 574 Filed 06/03/19 Entered 06/03/19 16:36:37 Main Document Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA



       In re:                                                 Case No. 17-11213

       First NBC Bank Holding Company,                        Section “A”

       Debtor.                                                Chapter 11



      UNITED STATES’ LIMITED OBJECTION TO THE DEBTOR’S MOTION FOR
    ENTRY OF ORDER (1) ESTABLISHING PROCEDURES FOR SOLICITATION AND
    VOTE TABULATION; (2) APPROVING FORM OF BALLOTS AND (3) APPROVING
   FORM, MANNER AND NOTICE PROCEDURES FOR EQUITY SECURITY HOLDERS

           NOW INTO COURT, comes the United States on behalf of its Department of

   the Treasury (the “United States”), and hereby objects to Debtor’s motion for entry of

   order (1) establishing procedures for solicitation and vote tabulation; (2) approving form

   of ballots and (3) approving form, manner and notice procedures for equity security

   holders [DKT # 560] (the “Procedures Motion”) for the following reasons:

           1. The Debtor filed the Procedures Motion on May 3, 2019 along with an

   Amended Joint Plan of Reorganization (the “Plan”) and an Amended Disclosure

   Statement.

           2. Series D Preferred Equity Interests, designated as Class 3, are impaired under

   the Plan. Procedure Motion at 4. The United States is the holder of these equity

   interests.

           3. The Procedures Motion states that “the Plan provides” that if no Class 3 Equity

   Interest holder votes, the lack of any vote from that class will be deemed “as an

   acceptance of the Plan” by that class and “an election of the Cash Option,” and that a

   failure of any Class 3 Equity Interest holder to timely elect the “Debt Option” will be
Case 17-11213 Doc 574 Filed 06/03/19 Entered 06/03/19 16:36:37 Main Document Page 2 of 4



   deemed election of the “Cash Option” (collectively hereinafter “Default Acceptance

   Provisions”). Procedures Motion at 4.

            4. To the extent that the Procedures Motion is seeking the Court’s approval of the

   Default Acceptance Provisions, the United States objects to the Procedures Motion.

            5. A creditor or equity security holder may signal acceptance of a plan only by

   affirmative action. See 11 U.S.C. § 1126(c), (d). This acceptance “shall be in writing,

   identify the plan or plans accepted . . ., be signed by the creditor or equity security holder

   . . ., and conform to the appropriate Official Form.” Fed. R. Bankr. P. Rule 3018.

   Consequently, an impaired class is not deemed to accept a bankruptcy plan based on the

   entire class’s failure to cast a ballot (“class non-vote”). See In re Vita Corp., 380 B.R.

   525, 527 (C.D. Ill. 2008) (collecting cases and describing this line of authority as “far

   more persuasive than the apparently result-oriented holding” of a few contrary cases).1

   The leading bankruptcy treatise thus recognizes that when determining whether a class

   has accepted a plan, only actual votes cast are counted. 7 Collier on Bankruptcy

   ¶ 1126.05 (16th ed. 2019). Moreover, it is not necessary to deem a class non-vote as

   acceptance in order to confirm a plan, as the “cramdown” could be used to confirm a plan

   despite a class non-vote. In re Vita Corp. at 528.

            6. To the extent that the Procedures Motion seeks this Court’s approval for the

   Default Acceptance Provisions, the United States respectfully requests that this Court

   deny the Procedures Motion on the basis that a class non-vote should not be deemed as

   acceptance of the Plan.



   1
    Although precedent binding on this Court about this issue does not appear to exist, another bankruptcy court in this
   district—in dicta—deemed a class non-vote as acceptance of a plan. See In re COPSync, Inc., No. 17-12625, 2018
   WL 4574790, at *4 (Bankr. E.D. La. Sep. 21, 2018).


                                                            2
Case 17-11213 Doc 574 Filed 06/03/19 Entered 06/03/19 16:36:37 Main Document Page 3 of 4



   Dated: June 3, 2019                         JOSEPH H. HUNT
                                               Acting Assistant Attorney General
                                               Civil Division

                                               PETER G. STRASSER
                                               United States Attorney

                                               GLENN SCHREIBER
                                               Assistant United States Attorney

                                               /s/ Serajul F. Ali
                                               RUTH A. HARVEY
                                               LLOYD H. RANDOLPH
                                               SERAJUL F. ALI (D.C. Bar No. 478505)
                                               Attorneys
                                               U.S. Department of Justice
                                               Civil Division
                                               Commercial Litigation Branch
                                               P.O. Box 875
                                               Ben Franklin Station
                                               Washington, DC 20044
                                               Telephone: (202) 307-0488
                                               Facsimile: (202) 307-0494
                                               E-mail: serajul.ali@usdoj.gov

                                               Attorneys for the United States
                                               of America, on behalf of the United States
                                               Department of the Treasury




                                           3
Case 17-11213 Doc 574 Filed 06/03/19 Entered 06/03/19 16:36:37 Main Document Page 4 of 4



                                  CERTIFICATE OF SERVICE

          On June 3, 2019, I caused a copy of the foregoing UNITED STATES’ LIMITED

   OBJECTION TO THE DEBTOR’S MOTION FOR ENTRY OF ORDER (1) ESTABLISHING

   PROCEDURES FOR SOLICITATION AND VOTE TABULATION; (2) APPROVING FORM

   OF BALLOTS AND (3) APPROVING FORM, MANNER AND NOTICE PROCEDURES

   FOR EQUITY SECURITY HOLDERS to be served electronically through the Court’s ECF

   system upon those who have consented to service in that manner.




   Dated: June 3, 2019                               /s/ Serajul F. Ali
                                                     Serajul F. Ali




                                                 4
